Citation Nr: 0124528	
Decision Date: 10/11/01    Archive Date: 10/12/01

DOCKET NO.  00-25 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for anxiety 
reaction, currently rated as 10 percent disabling.

2.  Entitlement to service connection for coronary artery 
disease as secondary to a service-connected disease or 
injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


INTRODUCTION

The veteran had active duty from November 1942 to October 
1945.  Service medical records show that he became exhausted 
after spending several months in infantry combat.  
Psychoneurotic anxiety state (combat reaction) was diagnosed 
upon evacuation following a heavy barrage soon after his 
commanding officer was killed in 1944.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from an October 2000 rating decision of the Montgomery, 
Alabama, Department of Veterans Affairs (VA), Regional Office 
(RO) in which an increased evaluation for anxiety reaction 
and service connection for coronary artery disease as 
secondary to the service-connected anxiety reaction were 
denied.  


FINDINGS OF FACT

1.  The VA notified the veteran and his representative of 
information and evidence needed to substantiate and complete 
the claim in the October 2000 rating decision, the November 
2000 statement of the case (SOC), the December 2000 and June 
2001 supplemental statements of the case (SSOC) as well as 
the March 2001 RO letter of instructions.  

2.  The veteran has not referenced any unobtained evidence 
that might aid the claim or that might be pertinent to the 
basis of the denial of the claim.  

3.  The veteran was the subject of a VA mental examination in 
July 2000.  

4.  The veteran's service-connected anxiety reaction is 
manifested by excessive anxiety, excessive uncontrollable 
persistent worry, restlessness, difficulty concentrating, 
irritability, frequent angry outbursts and difficulty 
sleeping, all which interfere with his daily functioning.  

5.  The coronary artery disease is not likely a consequence 
of the service-connected anxiety reaction.  


CONCLUSIONS OF LAW

1.  The VA has satisfied its duties to notify and to assist 
the veteran.  38 U.S.C.A. §§ 5102, 5103A (West 1991 & Supp. 
2001); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R § 3.159).  

2.  The criteria for a 50 percent evaluation for anxiety 
reaction are met.  38 U.S.C.A. §§ 1155, 5103A and 5107(b) 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.321, 4.130, 
Diagnostic Code 9400 (2001).  

3.  Coronary artery disease was not proximately due to, or 
the result of, the veteran's service-connected anxiety 
reaction.  38 U.S.C.A. §§ 1101, 1110, 5103A (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103A (West Supp. 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R § 
3.159(b)).  The October 2000 rating decision, the December 
2000 SOC, the December 2000 and June 2001 SSOC as well as the 
March 2001 RO letter informed the veteran of the evidence 
needed to substantiate the claim.  VA has no outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.  The Board concludes the discussions in 
the rating decision, SOC, SSOC and RO letter informed the 
veteran of the information and evidence needed to 
substantiate the claim and complied with VA's notification 
requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,630 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159(c)).  The veteran 
has not referenced any unobtained evidence that might aid the 
claim or that might be pertinent to the basis of the denial 
of the claim.  

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 U.S.C.A. § 5103A (West 
Supp. 2001); 66 Fed. Reg. 45,631 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)(4)).  The VA examined the 
veteran in July 2000.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

I.  Anxiety Reaction 

In evaluating the veteran's request for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 (West 
1999 & Supp. 2001); 38 C.F.R. Part 4 (2001).  In so doing, it 
is the Board's responsibility to weigh the evidence before 
it.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In making 
a determination, the Board has carefully reviewed the 
pertinent medical evidence, including the veteran's entire 
medical history in accordance with 38 C.F.R. § 4.1 (2001) and 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6 (2001).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2001).  

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  While 
the entire recorded history of a disability is to be reviewed 
by the rating specialist, the regulations do not give past 
medical report precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2001) in the first instance.  Floyd v. Brown, 9 
Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
the VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  38 
C.F.R. § 4.126 (2001).

The veteran's anxiety disorder has been rated as 10 percent 
disabling for many years under Diagnostic Code 9400.  
38 C.F.R. § 4.130 (2001).  A 10 percent evaluation is 
provided for anxiety manifested by occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.  38 C.F.R. § 4.130 
(2001).  

In this case, the Board finds that the evidence supports 
entitlement to a 50 percent evaluation for anxiety reaction.  
The Schedule for Rating Disabilities provides a 50 percent 
rating for anxiety manifested by occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short -and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9400 (2001).  The veteran's 
anxiety reaction is probably within the range of a 50 percent 
rating, as it is manifested by excessive anxiety, excessive 
uncontrollable persistent worry, restlessness, difficulty 
concentrating, irritability, frequent angry outbursts and 
difficulty sleeping, all which have been declared to 
interfere with his daily functioning.  

The July 2000 VA examiner noted that the veteran experienced 
symptoms of anxiety and sleep problems at a moderate level.  
He reported intrusive thoughts related to World War II and 
his combat experiences on a daily basis.  The veteran re-
experienced combat events in the form of nightmares.  He 
tried to avoid thinking about these things.  The veteran had 
problems with anger, a hyperactive startle response and 
problems with concentration.  He reported feeling anxious 
most of the time and becoming more anxious fairly frequently.  
When his anxiety increased, he became shaky and was unable to 
concentrate or do anything.  The veteran described worrying a 
great deal about unimportant things.  He reported feelings of 
restlessness so that he could not sit still.  

The Board has considered the veteran's February 2001 hearing 
testimony; however, the preponderance of the evidence is 
against an evaluation in excess of 50 percent.  
Manifestations of the veteran's service-connected psychiatric 
disorder have not produced occupational and social 
impairment, with deficiencies in most areas, such as work, 
family relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); an inability to establish and 
maintain effective relationships, as required for a 70 
percent evaluation.  38 C.F.R. § 4.130, Diagnostic Code 9400 
(2001).  

At the July 2000 VA examination the veteran denied any past 
or present suicidal or homicidal ideations.  When he was 
angry and he tended to say unkind things, but he did not get 
physically violent.  The veteran reported some difficulty 
expressing his feelings but he denied the inability to 
express loving feelings to his family.  He denied any 
problems getting close to people or trusting people.  There 
was no evidence of delusions, thought disorder or paranoid 
ideations.  The veteran had not had true auditory 
hallucinations and denied any visual hallucinations or 
flashbacks.  He showed no unusual behavior.  The veteran was 
essentially oriented to time, place and person.  His Global 
Assessment of Functioning (GAF) was 65.  A GAF score of 61 to 
70 is indicative of some mild symptoms (e.g. depressed mood 
and mild insomnia) or some difficulty in social or 
occupational functioning, but generally functioning pretty 
well with some meaningful interpersonal relationships.  See 
American Psychiatric Association, Diagnostic and Statistical 
Manual of Mental Disorders 44-47 (4th Ed. 1994) (DSM-IV).  
GAF scores are intended to be the clinician's judgment of the 
individual's overall level of functioning due to 
psychological factors, and are not to consider "physical (or 
environmental) limitations."  Id.  Therefore, the criteria 
for an evaluation in excess of 50 percent have not been met.  

II.  Coronary Artery Disease 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303 (2001).  In addition, service connection may also be 
granted for disability, which is proximately due to, or the 
result of service-connected disease or injury.  38 C.F.R. § 
3.310(a) (2001).  

Upon consideration of all the evidence of record, the Board 
finds that the veteran's coronary artery disease was not 
caused or aggravated by his service-connected anxiety 
reaction.  Given the fact that the medical opinions are of a 
doubtful or uncertain nature and are only able to offer a 
possibility, at best, the Board finds that such medical 
opinions are of equivocal probative value on the matter of 
establishing entitlement to service connection for coronary 
artery disease as secondary to the service-connected anxiety 
reaction.  See Bostain v. West, 11 Vet. App. 124 (1998); see 
also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) 
(holding that the Board is entitled to independently assess 
the weight of the evidence before it).  

The July 2000 VA examiner indicated that the negative effect 
of the veteran's anxiety on his heart problems could not be 
ruled out, but it was not likely the primary cause.  The 
veteran had significant heart problems for at least 15 years.  
He had significant stress and hyperarousal in combat in World 
War II.  The veteran continued to experience anxiety at a 
significant and compensable level since his discharge from 
the military.  In November 2000 a private physician thought 
that there had been a great deal of evidence that had shown 
at least some effect on the development of coronary disease 
and myocardial infarctions with stressful situations.  He 
offered that there was at least a possibility that stressful 
situations could have contributed to the development of the 
coronary artery disease.  This physician recognized that 
certainly 100 days of front line combat exposure would be 
excessive in the usual sense of stress.  In February 2001 
another private physician, who had attended the veteran in 
February 2000, wrote that he supposed that the veteran's 
coronary artery disease could in some way be related to his 
service years, but that connection would be very difficult to 
prove.  

It is clear, however, that the Board could rely on these 
opinions for a favorable determination on appeal only by 
resorting an uncertain likelihood.  However, service 
connection may not be based on a resort to remote 
possibilities.  See 38 C.F.R. § 3.102 (2001).  The Court has 
held that where a physician is unable to provide a definitive 
causal connection, the opinion on that issue constitutes 
"what may be characterized as 'non-evidence.'"  Perman v. 
Brown, 5 Vet. App. 237, 241 (1993) (an examining physician's 
opinion to the effect that he cannot give a "yes" or "no" 
answer to the question of whether there is a causal 
relationship between emotional stress associated with 
service-connected post- traumatic stress disorder and the 
later development of hypertension is "non-evidence").  A 
physician's statement which merely speculates as to what 
could have been the origin of a disorder cannot fulfill the 
nexus requirement for service connection.  Lee v. Brown, 10 
Vet. App. 336, 339 (1997).  

In light of the evidentiary record now before the Board, the 
Board finds that the preponderance of the evidence is against 
the claim of service connection for coronary artery disease 
as secondary to anxiety reaction.  As a state of equipoise of 
the positive evidence and the negative evidence does not 
exist, the benefit-of-the-doubt doctrine outlined in 38 
U.S.C.A. § 5107(b) and Gilbert v. Derwinski, 1 Vet. App. 49 
(1990), has been carefully considered but is not for 
application.  


ORDER

A 50 percent evaluation for anxiety reaction is awarded, 
subject to the laws and regulations governing the criteria 
for payment of monetary awards.  

Service connection for coronary artery disease as secondary 
to a service-connected disease or injury is denied.




		
	C. P RUSSELL
	Member, Board of Veterans' Appeals

 


